Citation Nr: 1422264	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-30 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to September 1958.  He died in March 2009.  The appellant is the Veteran's widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, the Board remanded the case to the RO for further evidentiary development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO obtained an addendum to the November 2009 VA medical opinion in December 2011 pursuant to the Board's June 2011 Remand instructions, the addendum is inadequate.  Although the examiner opined that "neither [deep venous thrombosis nor] depression contributed to [the Veteran's] death," the examiner did not provide a reasoned opinion for this conclusion.  Therefore, remand is warranted for another addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the examiner who conducted the November 2009 VA examination and request an addendum opinion.  The Veteran's claims file and a copy of this Remand must be provided to the examiner for review.  If the examiner from November 2009 is no longer available to respond to this inquiry, then another comparably qualified examiner may answer in his place.

Based on a review of the claims file, the examiner should answer the following question:

Is it "as likely as not" that the Veteran's service connected deep venous thrombosis and/or depressive disorder caused or materially or substantially contributed to his death? 

A "contributory cause of death" is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.

The examiner's attention is called to the following:

(a) The March 2005 VA examination discussing whether the Veteran's heart and lung diseases were secondary to his service-connected deep venous thrombosis.
(b) The July 2005 addendum to the March 2005 VA examination.
(c) The July 2006 medical opinion from Dr. Brian P. Livermore.
(d) The July 2005 medical opinion from Dr. Kris C. Anderson, which details, in part, the Veteran's smoking history.
(e) The 2007 and 2009 medical articles submitted by the Appellant.

The examiner should provide a fully reasoned opinion for all opinions expressed and conclusions reached.

2. After completion of the above, the RO/AMC should review the record, to include all additional evidence, and readjudicate the claim.  If the benefit sought remains denied, the Appellant and her representative should be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

